MORRISON, Judge.
This is an original application for writ of habeas corpus brought by the relator seeking his release from' the Texas Prison System in which he alleged that, the judgment by which he is confined is indefinite.
The record shows that the relator on October 12, 1949, waived a jury and entered a plea of guilty to the offense of burglary in cause No. 6322 in the District Court of Caldwell County, and the judgment assessed his punishment at “not less than two nor more than twelve years.”
The application was permitted to be filed, and we directed the judge of said court to ascertain if the certified copy of the judgment presented to this Court showed the true facts as to the punishment assessed.
We have now been furnished with certified copies of a motion made by the district attorney praying for the entry of a judgment nunc pro tunc to correct the clerical error in the original judgment as entered in the minutes of the court, together with the sheriff’s return, showing that he served a copy of said motion on relator. We have also been furnished with a certified copy of a judgment nunc pro tunc entered on October 11, 1954, reciting that relator was present and represented by the Honorable Aubry Fielder and finding that the judgment as actually rendered by the court on October 12, 1949, assessed relator’s punishment at “a term of 12 years.”
The question presented by relator’s application having become moot, the relief prayed for is denied.